Exhibit 10.2

 

LOGO [g406582ex102_pg01.jpg]

Colin Balmforth

President

September 27, 2012

Lynn M. Danko

1207 Duckwood Trail

Eagan, MN 55123

Dear Lynn:

We are pleased to offer you the position of Chief Financial Officer (CFO) of
Amcom Software, Inc., a subsidiary of USA Mobility, Inc. In this role you will
be accountable for the direction, control, coordination, and recordkeeping of
the financial activities and accounting practices of Amcom Software, Inc. Your
responsibilities include developing, and maintaining a process of identifying,
measuring, accumulating, analyzing, preparing, interpreting and communicating
financial information to be used to plan, evaluate and control the company’s
resources, consistent with regulation, law and the Code of Business Conduct.
This position reports to the President of Amcom Software, Inc.

This offer of employment is contingent upon successful completion of a
background check, your signature on the attached Amcom Employee Agreement and
your acceptance of this letter.

Your overall responsibilities include, but are not limited to:

 

•  

Leading the positive and encouraging Amcom culture in your areas of
responsibility, recognizing that the dedication and loyalty of the members of
the Amcom team means everything to the ultimate success of the company.

 

•  

Assisting in growing Amcom to become an increasingly larger and critical
business unit under the USA Mobility umbrella.

 

•  

Providing direction to the various departments involved in finance, purchasing,
capital equipment, SOX program management. Collaborates with the USMO CFO for
the purpose of reporting, analysis & forecasting of the subsidiary’s financial
results.

 

•  

Planning and developing the Amcom’s basic systems of accounting and financial
control for the subsidiary, ensuring alignment with Corporate financial controls
and objectives; taking appropriate action to ensure the uniform and consistent
recording and reporting of all fiscal transactions and to properly present the
subsidiary’s financial position.

 

•  

Providing direction in the preparation and presentation of Amcom’s financial
forecasts. Reporting company’s financial activities and results to senior
management, Amcom’s President, the USA Mobility CFO and USA Mobility CEO. May
participate in reporting results to the board of directors.

 

•  

Participating in the formulation of the subsidiary’s near term and long-range
goals and objectives, and the plans and programs directed toward their
achievement.

 

•  

Developing the subsidiary’s system of budgetary control; providing for the
interpretation of financial results against goals.

 

Amcom Software, Inc., 10400 Yellow Circle Drive, Suite 100, Eden Prairie, MN
55343– Phone: (952-230-5343 – www.amcomsoft.com



--------------------------------------------------------------------------------

•  

Collaborating with corporate in directing the administration of the subsidiary’s
tax accounting activity; and assists the corporate tax department in ensuring
that the subsidiary’s tax returns and reports are filed in a timely manner.

 

•  

Ensuring effective Sarbanes-Oxley, Section 404 internal controls and compliance
with financial requirements established by law or regulation in an on-going
manner in the subsidiary.

 

•  

Collaborating with the Corporate CFO, providing information required for
preparation of financial statements and quarterly and annual report filings with
the SEC.

 

•  

Assisting the President, Amcom in merger/acquisition activities. Oversees
integration of accounting functions of acquired companies, as required.

 

•  

Collaborating with the President in establishing the pricing of new customer
contracts.

In this position, you will report to the President of Amcom Software and work
closely with other members of the executive management team to achieve our
goals, including the attainment of our long-term objectives.

The terms of this offer are outlined below.

 

  1) Base Salary: $9,230.77 paid bi-weekly ($240,000 annually)

 

  2) Bonus: You are eligible to earn 40% of base salary ($96,000) paid annually.
Bonus payment will be based upon accomplishment of pre-determined goals and
objectives, as set and agreed upon by the Board of Directors of USA Mobility.

 

  3) Benefits: You have the option of participating in the company’s benefit
programs as detailed in the Company handbook, including health, prescription,
dental and vision insurance; cafeteria plan and flexible spending accounts;
short and long term disability plans, life insurance and 401(k) retirement plan
participation will be available to you on the same terms as made available to
other USA Mobility employees.

 

  4) Paid Time Off: You will accrue paid time off at a rate of 20 days per year.
In addition, you will be eligible for nine paid holidays per calendar year.

 

  5) Expenses: Business related expenses including travel, lodging, meals and
incidentals, (i.e., telephone expenses) associated with work-related travel will
be reimbursed to you, following the submission of receipts consistent with
policy.

 

  6) Equity Incentive Package: You will have the opportunity to participate in
the Board/Management equity incentive plan at a level below the President of
Amcom Software but commensurate with your position as determined by the Board.
Subject to the terms of the plan, you will be eligible for an award based upon
three times your annual bonus amount or the equivalent of your target bonus
amount for each of the three years of participation in the plan.

 

  7)

Severance; Non-Competition, Non-Solicitation & Release and Change in Control: In
the event of your involuntary termination for reasons other than cause, you will
be provided with a severance payment in accordance with terms that will be set
forth in a separate agreement, providing a benefit equal to a minimum of 26
weeks of compensation plus an additional 2 weeks for each year of service, up to
a maximum benefit equal to 52 weeks of compensation, subject to your compliance
with the confidentiality, noncompete and non-solicitation provisions thereof. In
general, in order to be eligible for the severance payment you must agree to not
compete with Amcom Software or USA Mobility or divulge trade secrets or

 

Amcom Software, Inc., 10400 Yellow Circle Drive, Suite 100, Eden Prairie, MN
55343– Phone: (952-230-5343 – www.amcomsoft.com

2



--------------------------------------------------------------------------------

  confidential information, including customer information, for the period of
one year following termination of employment. In addition, you must agree not to
solicit employees of Amcom Software or USA Mobility for employment for the same
one-year period. Further, you must agree to release Amcom Software and USA
Mobility from any liability that might arise from your employment consistent
with the terms set forth in the severance agreement and release in effect at
that time. In the event of your involuntary termination for reasons other than
cause following a change in control event as defined by the USA Mobility, you
would be eligible for a severance benefit equal to one year of your final base
salary plus your target annual bonus at 100%, a cash payment equal to your final
base salary, continuation of life, accident and health insurance for up to 18
months, and one additional year of service toward vesting, eligibility and
benefit accrual, as permitted by law, and in accordance with terms that will be
set forth in a Severance and Change in Control agreement.

 

  8) At Will Employment: Employment with Amcom Software will be “at will” and,
thus, may be terminated at any time by the President, CEO and/or Board of
Directors of Amcom Software and/or Board of Directors of USA Mobility, Inc.

 

  9) Governing Law: The terms of this letter agreement shall be governed by the
laws of the Commonwealth of Virginia.

Please sign and return one copy of this letter indicating your acceptance of
this employment offer. This offer of employment expires on September 30, 2012.
We would like your start date to be Monday, October 15, 2012.

Lynn, Amcom is continually growing and we believe your talent, experience and
enthusiasm will help accelerate that growth. We look forward to you becoming a
part of our leadership team.

 

Sincerely, LOGO [g406582ex102_pg03.jpg] Colin Balmforth President Amcom
Software, Inc.

 

Accepted:      

/s/ Lynn Danko

      September 28, 2012 Lynn Danko       Date

cc: Human Resources, Personnel file

 

Amcom Software, Inc., 10400 Yellow Circle Drive, Suite 100, Eden Prairie, MN
55343– Phone: (952-230-5343 – www.amcomsoft.com

3